                       UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA

                          CASE NO. 1:19-CV-593-LCB-JLW


 ZION WILLIAMSON,

                             Plaintiff,
                                                      MEMORANDUM IN SUPPORT
               v.                                         OF PLAINTIFF’S
                                                      MOTION FOR SCHEDULING
 PRIME SPORTS MARKETING, LLC, and                          CONFERENCE
 GINA FORD,

                             Defendants.



       Plaintiff, by and through undersigned counsel, seeks a Scheduling Conference with

the Court, pursuant to Fed. R. Civ. P. 16 and 26 and Local Rules 16.1 and 26.1 of the Local

Rules for the Middle District of North Carolina, to schedule discovery of this case. In

support of this Motion, Plaintiff shows the Court the following:

       1.     Plaintiff filed a Complaint in this action on June 13, 2019. Rather than

respond to Plaintiff’s Complaint, Defendants raced to Florida and, six days later, initiated

a related action in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

County, Florida (the “Florida Action,” filed on June 19, 2019).

       2.     Plaintiff filed the First Amended Complaint in this Court on August 23, 2019,

which Defendants moved to dismiss on September 12, 2019. That motion is fully briefed

and pending before this Court.




      Case 1:19-cv-00593-LCB-JLW Document 27 Filed 03/03/20 Page 1 of 4
       3.      Defendants now seek to commence discovery in the Florida Action, and

Plaintiff seeks, in the interest of judicial economy, to coordinate discovery in this action.

       4.      On February 28, 2020, Plaintiff proposed to Defendants a joint discovery

process, but Defendants refused to move forward with any discovery in this action until

after receiving a ruling on the motion to dismiss. In addition to refusing Plaintiff’s

proposal, Defendant’s warned that if their pending motion failed, they intend to file

additional motions thereafter to further delay this matter from proceeding on the merits in

this Court.

       5.      In light of these circumstances, Plaintiff believes that, to facilitate

coordination of discovery with the Florida Action, it is now necessary to schedule a

conference with the Court to secure a pre-trial schedule for this case.

       6.      The need for a scheduling conference is exacerbated by the fact that

Defendants seek immediate discovery in the Florida Action, which, unless coordinated

with this first-filed action, is likely to result in duplicative discovery.

       7.      Plaintiff proposes that the Scheduling Conference be conducted the week of

March 9, 2020, at the Court’s convenience.

       Accordingly, Plaintiff respectfully requests that the Court set a conference on or

after March 9, 2020, to schedule discovery in this case so that the parties may coordinate

discovery in this case with the Florida Action.

                                      [Signatures Follow]




                                                2

      Case 1:19-cv-00593-LCB-JLW Document 27 Filed 03/03/20 Page 2 of 4
 This 3rd day of March 2020.

                                    /s/ John R. Wester
                                    John R. Wester
                                    N.C. Bar No. 4660
                                    jwester@robinsonbradshaw.com
                                    Robert E. Harrington
                                    N.C. Bar No. 26967
                                    rharrington@robinsonbradshaw.com
                                    Fitz E. Barringer
                                    N.C. Bar No. 42679
                                    fbarringer@robinsonbradshaw.com

                                    ROBINSON, BRADSHAW & HINSON, P.A.
                                    101 N. Tryon St., Ste. 1900
                                    Charlotte, North Carolina 28246
                                    Telephone: 704.377.2536
                                    Facsimile: 704.378.4000

                                    Jeffrey S. Klein*
                                    Jeffrey.Klein@weil.com

                                    WEIL, GOTSHAL & MANGES LLP
                                    767 Fifth Avenue
                                    New York, NY 10153
                                    Telephone: 212.310.8790
                                    Facsimile: 212.310.8007

                                    *Local Rule 83.1(d) Special Appearance

                                    Attorneys for Plaintiff




                                3

Case 1:19-cv-00593-LCB-JLW Document 27 Filed 03/03/20 Page 3 of 4
                   Local Rule 7.3(d)(1) Word Count Certification

      I hereby certify that this brief contains 364 words as reported by the Microsoft

Word count feature and is in compliance with Local Rule 7.3(d)(1).

                                               /s/ John R. Wester
                                               John R. Wester




                                           4

      Case 1:19-cv-00593-LCB-JLW Document 27 Filed 03/03/20 Page 4 of 4
